DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites “a necktie portion”, it is unclear if this is an additional necktie portion, since there is a necktie portion presented in claim 1. It is unclear how many necktie portions are being claimed. For examination purposes, the examiner is interpreting this necktie portion to be the same as the necktie portion of claim 1 to be consistent with what applicant’s disclosure details.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacks et al. (US 10,278,439).
In regard to claim 1, Jacks teaches an article of decorative clothing worn around the shirt collar comprising: a bowtie portion (11, 11); a necktie portion (3, 3); 5an upper fastener (neckband: 1); a bowtie portion comprising a middle section (middle section is tabs: 12, 12), a first wing (one of 11), and a second wing (other of 11); the first wing and the second wing being oppositely positioned from each other about the middle section (see figures 6 and 9 and 10); 10the first wing being terminally connected to the middle section (11 is terminally attached to tab 12); the second wing being terminally connected to the middle section (other of 11 is terminally attached to tab 12: see figure 6); the necktie portion (3, 3) being adjacently connected to the middle section (neck tie portion 3, 3 is adjacently connected to middle section 12, 12); and the upper fastener (neckband: 1) being integrated into the middle section (neckband 1 with mounting-stud pair 2 is integrated into middle section 12, 12: see figures 6 and 10).  

 	15In regard to claim 2, Jacket et al. teaches wherein the upper fastener is connected into a rear surface of the middle section (upper fastener/neckband: 1 and mounting-stud pair: 2 is connected to rear surface of middle section 12, 12: see figures 6 and 10). 
 
 	In regard to claim 3, Jacks et al. teaches wherein the upper fastener is a flexible strap fastener (neckband: 1 is a flexible strap: see figures 6 and 7).  

 	In regard to claim 4, Jacket et al. teaches a necktie portion comprising a knot section (retaining collar: 5) and an elongated section (3, 3); 25the elongated section being adjacently connected the knot section (see figure 9 and 10); and the elongated section (3, 3) and the bowtie portion (11, 11) being oppositely positioned of each other about the knot section (3, 3 and 11, 11 are oppositely positioned to each other about the knot/collar: 5).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacks et al. (US 10,278,439) in view of Taborski (US 2,411,907).
 	Jacks et al. teaches a decorative article as described above in claim 1. However, Jacks et al. fails to teach the decorative article comprising a clip-on fastener; and 6the clip-on fastener being connected into a rear surface of the knot section.  
 	In regard to claim 5, Taborski teaches a decorative article (see figure 1) with a knot/middle structure (knot cover: 14 and knot: 5) being provided with a neckband (neckband: 15) and a clip on fastener (wire hanger: 13), wherein 6the clip-on fastener (13) is connected into a rear surface of the knot section (see figures 4 and page 1, column 2, lines 25-32).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the decorative article of Jacks et al. with the knot having both an attached neckband and clip-on fastener as taught by Taborski, since the knot of Jacks being provided with both the attached neckband and clip-on fastener would provide a decorative article the is able to be more securely attached to a shirt/garment article and would not slide out of place along the shirt front during wear. 

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones, Jr. (US D764,744) in view of Taborski et al. (US 2,394,024).
 	In regard to claim 1, Jones teaches an article of decorative clothing worn around the shirt collar (see annotated figures 1 and 2 below) comprising: a bowtie portion (see annotated figure 1 below); a necktie portion (see annotated figure 1 below); 5an upper fastener (see annotated figures 1 and 2 below); a bowtie portion comprising a middle section, a first wing, and a second wing (see annotated figure 1 below); the first wing and the second wing being oppositely positioned from each other about the middle section (see annotated figure 1 below); 10the first wing being connected to the middle section; the second wing being connected to the middle section (see annotated figures 1 and 2 below); the necktie portion being adjacently connected to the middle section (see annotated figures 1 and 2 below); and the upper fastener being integrated into the middle section (see annotated figures 1 and 2 below).  

    PNG
    media_image1.png
    667
    546
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    651
    578
    media_image2.png
    Greyscale


 	However, Jones fails to teach the first wing being terminally connected to the middle section and the second wing being terminally connected to the middle section.
 	Taborski et al. teaches a bow tie having a middle section, a first wing section, and a second wing section; wherein the first and second wing sections are terminally connected to the middle section (see figures 1-6 detailing the first wing: 9 and the second wing: 10 being terminally connected via terminal end: 13).
	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the bowtie of Jones with the terminal end connection of the first and second wings to the middle portion as taught by Taborski et al., since the first and second wings of Jones being connected to the middle section via their ends would provide a bowtie that allows for interchangeability of the first and second wings as desired for aesthetic purposes (Taborski: page 1, lines 1-9).

 	15In regard to claim 2, the combined references teach wherein the upper fastener is connected into a rear surface of the middle section (Jones: annotated figure 2 above).  

 	In regard to claim 3, the combined references teach wherein the upper fastener is a flexible strap fastener (Jones: see annotated figures 1 and 2 above, strap being flexibly moved from circular configuration to straight configuration).  

 	In regard to claim 4, the combined references teach a necktie portion comprising a knot section and an elongated section (see annotated figure 1 of Jones above); 25the elongated section being adjacently connected the knot section (see annotated figures 1 and 2 of Jones above); and the elongated section and the bowtie portion being oppositely positioned of each other about the knot section (see annotated figure 1 and 2 of Jones above).  

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones, Jr. (US D764,744) and Taborski et al. (US 2,394,024) as applied to claims 1 and 4 above, and further in view of Taborski et al. (US 2,411,907).
 	Jones and Taborski (‘024) fail to teach a clip-on fastener connected to the knot.
 	In regard to claim 5, Taborski (‘907) teaches a decorative article (figure 1) with a clip-on fastener (wire hanger: 13) attached to a knot (knot: 5 and cover: 14), wherein 6the clip-on fastener (13) being connected into a rear surface of the knot section (see figures 4 and page 1, column 2, lines 25-32). 
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the decorative article of Jones and Taborski (‘024) with the clip-on fastener as taught by Taborski (‘907), since the knot of Jones provided with a clip-on fastener attached to the knot of the necktie would provide a decorative article that has two means of attachment, one being the neckband attached to the bowtie and the other being the clip attached to the knot of the necktie to provide a secure attachment of the decorative article to the shirt/garment without sliding out of position during wear.  

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones, Jr. (US D764,744) and Taborski et al. (US 2,394,024) as applied to claims 1 and 4 above, and further in view of White (US 2,463,230).
 	Jones and Taborski (‘024) fail to teach a tail section attached to the knot.
 	In regard to claim 6, White teaches a decorative necktie article (see figure 1) having a tail section (tail member: 7), wherein the 5tail section (7) being terminally connected to the knot section (tail member 7 is connected at its end to knot: 5 see figures and page 1, column 2, lines 4-9); the tail section (7) being adjacently positioned to a rear surface of the elongated section (scarf member: 6); and the tail section (7) being extended along the elongated section (see figure 1).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the necktie portion of Jones with the tail section as taught by White, since the necktie portion of Jones provided with a rear tail section would provide a simulated tie that appears as a hand-tied tie for aesthetic purposes. Here we are taking one well-known preformed tie form and adding a rear tail section of another well-known preformed tie form to produce a simulated tie that appears to be a hand-tied tie. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Cowen (US D35,662) is of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732